As filed with the Securities and Exchange Commission on December 3, 2007 Registration No.333-144030 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SEQUA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 13-1885030 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) 2007 Long-Term Stock Incentive Plan (Full Title of the Plan) Kenneth J. Binder Executive Vice President and Chief Financial Officer 200 Park Avenue New York, New York 10166 (Name and Address of Agent For Service) (212) 986-5500 (Telephone Number, Including Area Code, of Agent For Service) Copy to: John J. Dowling, III Senior Vice President, Legal and Corporate Secretary 200 Park Avenue New York, New York 10166 (212) 986-5500 TERMINATION OF REGISTRATION This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-8 (File No. 333-144030) filed on June 25, 2007, pertaining to shares of Class A common stock of the Registrant, no par value per share (the “Common Stock”), to be offered under the 2007 Long-Term Stock Incentive Plan. The undersigned Registrant hereby removes and withdraws from registration all shares of the Company’s Common Stock and any additional securities registered pursuant to this Registration Statement that remain unissued. Item 8.Exhibits The following document is filed as an exhibit to this Registration Statement: Exhibit Number Description of Exhibit 24.1 Powers of Attorney SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of New York, state of New York, on this 3rd day of December, 2007. SEQUA CORPORATION By: /s/ Kenneth J. Binder Kenneth J. Binder Executive Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to Form S-8 has been signed below by the following persons in the capacities indicated on this 3rd day of December, 2007. Signature Title * Vice Chairman and Principal Executive Officer Martin Weinstein /s/ Kenneth J. Binder Principal Financial Officer Kenneth J. Binder * Principal Accounting Officer Donna M. Costello * Chairman of the Board and Director Peter J. Clare * Director Allan M. Holt * Director Adam Palmer * Director David Squier /s/ Elliot Wagner Director Elliot Wagner The undersigned, by signing his name hereto, does hereby sign and execute this Post-Effective Amendment No. 1 to Form S-8 on behalf of the above-named officers and directors of Sequa Corporation on this 3rd day of December, 2007, pursuant to powers of attorney executed by such officers and directors, which powers of attorney are filed with the Securities and Exchange Commission as an exhibit to this Post-Effective Amendment No. 1 to Form S-8. *By: /s/ Elliot Wagner Elliot Wagner INDEX TO EXHIBITS Exhibit Number Description of Exhibit 24.1 Powers of Attorney
